DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on November 30, 2021.
Status of claims in the instant application:
Claims 1 – 5 and 7 – 14 are pending.
Claims 1, 3, 7, 9, 11, and 13 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2022 was filed after the mailing date of the RCE non-final rejection on December 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s arguments, see [8 - 9] of Applicant’s remarks on April 27, 2022, with respect to claims 1, 7, and 13 that was rejected under 35 USC 112(a) as failing to comply with the written description requirement, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see [9 – 12] of Applicant’s remarks on April 27, 2022, with respect to claims 1 and 7 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20170104590 A1 to Wang in view of Ding, J. “New cryptographic constructions using generalized LWE.”, 2012 (hereafter, “DingJ”) and US 20130329886 A1 to Kipnis et al, (hereinafter, “Kipnis”), have been fully considered but they are not persuasive. Therefore, the application is directed to the response below:
With respect to independent claim 1 and 7, Applicant argued that the prior arts do not teach “performing a calculation, with respect to the message to which the public key is applied, to remove a predetermined number of lower bits.” Examiner noted that DingJ does discloses  “With such a setting, we can build an encryption scheme as in the case of RLWE. – We select an n × n matrix S, whose each entry is selected in the elements of {−t, ..., 0, ..., t} of Fnq randomly, independently, and uniformly, where t is small. – In the setting of MLWE, we will output A and E = A × S + e, which are the public key of our encryption scheme. – A message m in represented as nxn matrix with binary entries of 0, 1. – a sender chooses a n × n matrix B like S, namely whose each entry is selected in the elements of {−t’, ..., 0, ..., t’} of Fnq randomly, independently, and uniformly with t’ small , and the message is encrypted as (B × A + e1, B × E + e2 + m(q/2)), where e1 and e2 are error matrices following the same distribution as e. – To decrypt, one computes (BE + e2 + m(q/2) − (BA + e1)S), here everything is done in Fq. Then we divide them by q/2 performed as a real number division and round them to 0 or 1, which gives us the plaintext m.” [page 3 lines 6 – 23]. This mapping to the amended section shows that there is calculation with encrypting a message or ciphertext and uses rounding technique to lower the amount of t value which is similar to performing a calculation, with respect to the message to which the public key is applied, to remove a predetermined number of lower bits. Therefore, the rejection still stands.
Applicant’s arguments, see [12] of Applicant’s remarks on April 27, 2022, with respect to claims 2 – 5, and 8 – 14 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20170104590 A1 to Wang in view of Ding, J. “New cryptographic constructions using generalized LWE.” (hereinafter, “DingJ”) and further in view of US 20150067336 A1 to Ding, (hereinafter, “Ding”)., have been fully considered but they are not persuasive. Therefore, the application is directed to the response below:
Since there are no amendment that caused any significant changes to the limitation of claims 2 – 5 and 8 – 14, the claimed limitation of these claims are still rejected under 35 USC 103. Therefore, claims 2 – 5 and 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104590 A1 to Wang in view of Ding, J. “New cryptographic constructions using generalized LWE.” (hereinafter, “DingJ”) and further in view of US 20150067336 A1 to Ding, (hereinafter, “Ding”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104590 A1 to Wang in view of Ding, J. “New cryptographic constructions using generalized LWE.”, 2012 (hereafter, “DingJ”) and US 20130329886 A1 to Kipnis et al, (hereinafter, “Kipnis”).
Regarding claim 1, Wang teaches an encryption method executed by a calculation device, the method comprising: setting a secret key [Wang, para. 56 discloses selecting an [n, k] linear code generator matrix Gs=[g0, . . . , gn] over GF(q) as the private key], and generating a public key using the secret key and an error [Wang, para. 55 discloses the public parameter selection engine chooses n, k, d, t, r > 0, and GF(q) with the property that n – k + 1 ≧ d ≧ 2t + 1. The private linear code generator matrix selection engine chooses a k × n generator matrix Cs = [g0, . . ., gn-1] for an [n, k, d] linear code such that there is an efficient decoding algorithm to correct at least t errors for this linear code given by Cs. Random matrix selection engine chooses k × r matrices C0, C1. . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The engine also chooses a random dense k × k nonsingular matrix S and chooses a random n(r+1) × n(r+1) permutation matrix P. The public key is the k × n(r+1) matrix G=SG1AP and the private key is the tuple (S, Gs, P, A).]; and receiving a ciphertext over the network from the external device that encrypts a message, and decrypting the ciphertext using the secret key, or generating a ciphertext by encrypting a message and transmitting the ciphertext over the network to an external device that decrypts the ciphertext using the secret key, [Wang, para. 56 discloses a process for encrypting a clear text message using the public key 160 and a process for decrypting a ciphertext to a clear text message using the private key 150. Referring therefore to FIG. 2, for given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e=[e0, . . . , en(r+1)−1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y=mG+e. Para 57 discloses the receiver holds the private key S, Gs, A, P and receives the ciphertext y. For the received cipher text y [y0 . . . yn(r+1)-1], the decryption engine computes yP-1A-1 = [y′0 ... y′n(r+1)-1] = mSG1 + eP-1A-1 where A-1 = [A0-1 A1-1 ⋱ An-1-1]. Let y′ = [y′0, yr+1 . . . y′(n−1)(r+1)] be a length n row vector selected from the length n(r+1) row vector yP−1 A−1. Then y′ = mSGs + e′ for some error vector e′ ε GF(q)n. Let e″ = eP−1 = [e″0 . . . e″n(r+1)−1] and e″i=[e″i(r+1), . . . , e″i(r+1)+r] be a sub-vector of e″ for i ≦ n − 1. Then e′[i] is the first element of e″iAi−1. Thus e′ [i] ≈ 0 only if e″i is non-zero. Since there are at most t non-zero sub-vectors e″, the Hamming weight of e′ ε GF(q)n is at most t. Using the efficient decoding algorithm, the receiver computes m′ = mS and m = m′S−1. Finally, the receiver calculates the Hamming weight w = weight(y − mG). If w ≦ t then the decryption engine outputs m as the decrypted plaintext], [Wang, Abstract, These keys can be used for encrypting a message into a ciphertext for transmission through an insecure communication channel] wherein the encrypting the message comprises: applying the public key to the message; [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k, the encryption engine chooses a random row vector e=[e0, . . . , en(r+1)−1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e.], and wherein a size of the error is determined by an error parameter [Wang, para. 45 generating an error vector e having elements in GF(q) and having a predetermined weight t]
Wang does not explicitly teach “an error parameter which is greater than 0 and less than 1”, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to view the weight being presented by Wang as a weighted mean used to form the error vector. And since weights sum to 1 then individual weights are between 0 and 1. Excluding 0 and 1 from that range yields an obvious range. Therefore, Wang renders obvious “an error parameter which is greater than 0 and less than 1”.
Wang does not teach transmitting the public key over a network to an external device; wherein the secret key is a random combination from among -1, 0 and 1 and performing a rounding process to remove a predetermined number of lower bits for the message which is applied the public key.
However, DingJ does teach wherein the secret key is a random combination from among -1, 0 and 1. [DingJ, page 7 lines 1 - 13 discloses each party chooses its own secret Ei a n × n symmetric matrix with randomly chosen entry of small entries namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small, and ei following the error distribution κ, for i=A,B. Then each party computes Mi = EiS + ei. Then both parties exchange Mi, but certainly keep Ei and ei secret. Alice computes: KA = MBEA = EBSEA + eBEA. Then Bob computes: KB = EB × MtA = EBSEA + EBe1. Since ei and Ei are small, KA and KA are close, we can derive from them a shared secret to be the exchanged key as in the case of above. (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] and performing a calculation, with respect to the message to which the public key is applied, to remove a predetermined number of lower bits [DingJ, page 3 lines 6 – 23 discloses With such a setting, we can build an encryption scheme as in the case of RLWE. – We select an n × n matrix S, whose each entry is selected in the elements of {−t, ..., 0, ..., t} of Fnq randomly, independently, and uniformly, where t is small. – In the setting of MLWE, we will output A and E = A × S + e, which are the public key of our encryption scheme. – A message m in represented as nxn matrix with binary entries of 0, 1. – a sender chooses a n × n matrix B like S, namely whose each entry is selected in the elements of {−t’, ..., 0, ..., t’} of Fnq randomly, independently, and uniformly with t’ small , and the message is encrypted as (B × A + e1, B × E + e2 + m(q/2)), where e1 and e2 are error matrices following the same distribution as e. – To decrypt, one computes (BE + e2 + m(q/2) − (BA + e1)S), here everything is done in Fq. Then we divide them by q/2 performed as a real number division and round them to 0 or 1, which gives us the plaintext m. The reason we could decrypt is that: BE + e2 + m(q/2) − BAS = B × (A × S + e) + e2 + m(q/2) − (BA + e1) × S = B × e + e2 + −e1 × S + m(q/2). B × e + e2 + −e1 × S can be viewed as a error terms, which is determined by the distribution of the following randomly variable: Xn1a1xi + x + Xn 1 biyi , where ai has a uniform distribution from −t’, −t’ + 1, ..., 0, 1, ..., t’., bi has a uniform distribution from −t, −t+1, ..., 0, 1, ..., t, and xi, x and yi has a distribution over with standard deviation √n. Therefore, this random variable is much more concentrated around zero that the normal distribution with standard deviation]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]
But Wang in view of DingJ does not teach transmitting the public key over a network to an external device; However, Kipnis does teach transmitting the public key over a network to an external device; [Kipnis, para. 6 discloses a cryptographic method, which includes receiving a public key belonging to a message recipient having a private key corresponding to the public key. Para. 36 discloses upon establishing a connection with server 22, device 24 transmits its public key to the server.]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Kipnis’s system with Wang’s system, with a motivation to provide methods for public key cryptography that can be implemented using only linear algebraic operations (i.e., multiplication and addition), without performing exponentiation. [Kipnis, para. 29]

Regarding claim 7, Wang teaches a calculation device, comprising: a memory; and a processor configured to: set a secret key [Wang, para. 56 discloses selecting an [n, k] linear code generator matrix Gs=[g0, . . . , gn] over GF(q) as the private key], generate a public key using the secret key and an error [Wang, para. 55 discloses the public parameter selection engine chooses n, k, d, t, r > 0, and GF(q) with the property that n – k + 1 ≧ d ≧ 2t + 1. The private linear code generator matrix selection engine chooses a k × n generator matrix Cs = [g0, . . ., gn-1] for an [n, k, d] linear code such that there is an efficient decoding algorithm to correct at least t errors for this linear code given by Cs. Random matrix selection engine chooses k × r matrices C0, C1. . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The engine also chooses a random dense k × k nonsingular matrix S and chooses a random n(r+1) × n(r+1) permutation matrix P. The public key is the k × n(r+1) matrix G= SG1AP and the private key is the tuple (S, Gs, P, A).]; receive a ciphertext over the network from the external device that encrypts a message, and decrypt the ciphertext using the secret key, or generate a ciphertext by encrypting a message and transmit the ciphertext over the network to an external device that decrypts the ciphertext using the secret key, [Wang, para. 56 discloses a process for encrypting a clear text message using the public key 160 and a process for decrypting a ciphertext to a clear text message using the private key 150. Referring therefore to FIG. 2, for given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e=[e0, . . . , en(r+1)−1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y=mG+e. Para 57 discloses the receiver holds the private key S, Gs, A, P and receives the ciphertext y. For the received cipher text y [y0 . . . yn(r+1)-1], the decryption engine computes yP-1A-1 = [y′0 ... y′n(r+1)-1] = mSG1 + eP-1A-1 where A-1 = [A0-1 A1-1 ⋱ An-1-1]. Let y′ = [y′0, yr+1 . . . y′(n−1)(r+1)] be a length n row vector selected from the length n(r+1) row vector yP−1 A−1. Then y′ = mSGs + e′ for some error vector e′ ε GF(q)n. Let e″ = eP−1 = [e″0 . . . e″n(r+1)−1] and e″i=[e″i(r+1), . . . , e″i(r+1)+r] be a sub-vector of e″ for i ≦ n − 1. Then e′[i] is the first element of e″iAi−1. Thus e′ [i] ≈ 0 only if e″i is non-zero. Since there are at most t non-zero sub-vectors e″, the Hamming weight of e′ ε GF(q)n is at most t. Using the efficient decoding algorithm, the receiver computes m′ = mS and m = m′S−1. Finally, the receiver calculates the Hamming weight w = weight(y − mG). If w ≦ t then the decryption engine outputs m as the decrypted plaintext], [Wang, Abstract, These keys can be used for encrypting a message into a ciphertext for transmission through an insecure communication channel]   wherein in encrypting the message, the processor applies the public key to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k, the encryption engine chooses a random row vector e=[e0, . . . , en(r+1)−1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e.], and wherein a size of the error is determined by an error parameter [Wang, para. 45 generating an error vector e having elements in GF(q) and having a predetermined weight t], 
Wang does not explicitly teach “an error parameter which is greater than 0 and less than 1”, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to view the weight being presented by Wang as a weighted mean used to form the error vector. And since weights sum to 1 then individual weights are between 0 and 1. Excluding 0 and 1 from that range yields an obvious range. Therefore, Wang renders obvious “an error parameter which is greater than 0 and less than 1”.
Wang does not teach store the secret key and the public key in the memory; and transmit the public key over a network to an external device; wherein the secret key is a random combination from among -1, 0 and 1 and then perform a rounding process to remove a predetermined number of lower bits for the message which is applied the public key.
However, DingJ does teach wherein the secret key is a random combination from among -1, 0 and 1. [DingJ, page 7 lines 1 - 13 discloses each party chooses its own secret Ei a n × n symmetric matrix with randomly chosen entry of small entries namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small, and ei following the error distribution κ, for i=A,B. Then each party computes Mi = EiS + ei. Then both parties exchange Mi, but certainly keep Ei and ei secret. Alice computes: KA = MBEA = EBSEA + eBEA. Then Bob computes: KB = EB × MtA = EBSEA + EBe1. Since ei and Ei are small, KA and KA are close, we can derive from them a shared secret to be the exchanged key as in the case of above. (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] and then perform a calculation, with respect to the message to which the public key is applied, to remove a predetermined number of lower bits  [DingJ, page 3 lines 6 – 23 discloses With such a setting, we can build an encryption scheme as in the case of RLWE. – We select an n × n matrix S, whose each entry is selected in the elements of {−t, ..., 0, ..., t} of Fnq randomly, independently, and uniformly, where t is small. – In the setting of MLWE, we will output A and E = A × S + e, which are the public key of our encryption scheme. – A message m in represented as nxn matrix with binary entries of 0, 1. – a sender chooses a n × n matrix B like S, namely whose each entry is selected in the elements of {−t’, ..., 0, ..., t’} of Fnq randomly, independently, and uniformly with t’ small , and the message is encrypted as (B × A + e1, B × E + e2 + m(q/2)), where e1 and e2 are error matrices following the same distribution as e. – To decrypt, one computes (BE + e2 + m(q/2) − (BA + e1)S), here everything is done in Fq. Then we divide them by q/2 performed as a real number division and round them to 0 or 1, which gives us the plaintext m. The reason we could decrypt is that: BE + e2 + m(q/2) − BAS = B × (A × S + e) + e2 + m(q/2) − (BA + e1) × S = B × e + e2 + −e1 × S + m(q/2). B × e + e2 + −e1 × S can be viewed as a error terms, which is determined by the distribution of the following randomly variable: Xn1a1xi + x + Xn 1 biyi , where ai has a uniform distribution from −t’, −t’ + 1, ..., 0, 1, ..., t’., bi has a uniform distribution from −t, −t+1, ..., 0, 1, ..., t, and xi, x and yi has a distribution over with standard deviation √n. Therefore, this random variable is much more concentrated around zero that the normal distribution with standard deviation]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]
But Wang in view of DingJ does not teach store the secret key and the public key in the memory; and transmit the public key over a network to an external device; However, Kipnis does teach store the secret key and the public key in the memory; [Kipnis, para. 40 discloses a private key is chosen for Alice and is stored securely in memory 34; typically, the private key is never transmitted or disclosed to any entity outside device 24. The public key, which may comprise a m x n matrix and a vector of n integers, is computed from the private key in an iterative process, also described herein below, and is likewise stored in memory 34] and transmit the public key over a network to an external device; [Kipnis, para. 6 discloses a cryptographic method, which includes receiving a public key belonging to a message recipient having a private key corresponding to the public key. Para. 36 discloses upon establishing a connection with server 22, device 24 transmits its public key to the server.]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Kipnis’s system with Wang’s system, with a motivation to provide methods for public key cryptography that can be implemented using only linear algebraic operations (i.e., multiplication and addition), without performing exponentiation. [Kipnis, para. 29]

Claims 2 – 5, and 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104590 A1 to Wang in view of Ding, J. “New cryptographic constructions using generalized LWE.” (hereinafter, “DingJ”) and US 20130329886 A1 to Kipnis et al, (hereinafter, “Kipnis”) and further in view of US 20150067336 A1 to Ding, (hereinafter, “Ding”).
Regarding claim 2, modified Wang teaches the encryption method as claimed in claim 1, wherein the generating the public key comprises: calculating a first random matrix (A) including randomly-determined values [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The public key is the k × n(r+1) matrix G= SG1AP] and calculating the public key including the first random matrix and the second random matrix [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1. . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The public key is the k × n(r+1) matrix G= SG1AP], but Wang does not teach calculating the secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form; extracting the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error.
However, DingJ does teach calculating the secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form [DingJ, page 4 lines 32- 35  to page 5  lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)], but Wang in view of DingJ does not teach extracting the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error. 
However, Ding does teach extracting the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution [Ding, para. 17 discloses by “an error" distribution, we mean a distribution such that there is a high probability we will select an element, which is small. There are many such selections and the selection directly affect the security of the system. One should select good error distribution to make sure the system works well and securely. Para. 18 discloses ΠS,κ, on Fq be the probability distribution obtained by selecting an element A in Fqn randomly and uniformly, choosing e ϵ Fq according to κ, and outputting (A, <A, S>+e), where + is the addition that is performed in Fq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn, σ for some n>>σ>ω(√(log n))>1]; calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error [Para. 8 discloses each users will choose a private matrix SA, SB respectively with small entries following certain error distributions secretly and a public matrix M randomly. Then each user will compute the multiplication of the user's secret matrix with the publicly chosen matrix but with small errors, exchange the new matrices, and then perform the computation of pairing of SA and SB over the same bilinear form based on M in two different ways but each with different small errors.]. 
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system and Ding’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14] and involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

Regarding claim 3, modified Wang teaches the encryption method as claimed in claim 2, wherein the encrypting the message comprises: generating the ciphertext corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach setting a random vector of which each component has a value of -1, 0 and 1; and respectively calculating a first value which is obtained by calculating the first random matrix and the random vector, and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector, where the performing the calculation comprises, with respect to each of the first and second values, removing a predetermined number of lower bits.
However, DingJ does teach setting a random vector of which each component has a value of -1, 0 and 1; and [DingJ, page 4 lines 32 - 35 to page 5 lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] respectively calculating a first value which is obtained by calculating the first random matrix and the random vector, [DingJ, page 4 lines 34 – 35 to page 5  lines 1 - 4 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution. To obtain the unique key shared between the i-th user and the j-th user, where we assume that i < j, the j-th user computes Ei × Aj = AiSAj + teiAj] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; [DingJ, page 4 lines 34 – 35 to page 5  lines 1 – 2, 5 - 6 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution To obtain the unique key shared between the i − th user and the j-th user, where we assume that i < j, the i − th user computes (Ej × Ai)t = (AjSAi)t + t(ejAi)6], where the performing the calculation comprises, with respect to each of the first and second values, removing a predetermined number of lower bits. [DingJ, page 5  lines 11 – 19 discloses eiAj and ejAi are both small since t, t’, ei, ej , Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. Each user will collect all the entries that are in the range of ( −(q − 1)/4, (q − 1)/4). Each will publish the list of the positions of the entries that are selected. Then each will choose the intersection of the two sets to be the set selected and will compute the residue of the nonzero entries modular t. That will be the shared key between these two users.]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]

Regarding claim 4, modified Wang teaches the encryption method as claimed in claim 1, but modified Wang does not teach wherein the generating the public key comprises: setting a ring which is a set of polynomials with a predetermined coefficient; calculating the secret key from the ring; calculating a first random polynomial from the ring; extracting the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculating a second random polynomial by modulating the error in the first random polynomial and the secret key; and setting the public key including the first random polynomial and the second random polynomial.
However, Ding does teach setting a ring which is a set of polynomials with a predetermined coefficient; [Ding, para. 58 discloses the rings R=Z[x]/f(x), and Rq=R/qR, where f(x) is a degree n polynomial in Z[x], Z is the ring of integers, and q is a prime integer. Here q is an odd (prime) and elements in Zq = Fq=Z/q are represented by elements: -(q-1)/2, . . . , -1, 0, 1, . . . , (q-1)/2, which can be viewed as elements in 2 when we talk about norm of an element. Any element in Rq, is represented by a degree n polynomial, which can also be viewed as a vector with its corresponding coefficients as its entries] calculating the secret key from the ring; [Ding, para. 60 discloses Let the secret s be an element in Rq, a uniformly chosen random ring element. The problem is to find s, given any polynomial number of samples of the pair (ai, bi=ai x s + ei), where ai is uniformly random in Rq and ei is selected following certain error distribution X.] calculating a first random polynomial from the ring; [Ding, para. 59 discloses the RLWEf,q,X problem is parameterized by an polynomial f(x) of degree n, a prime number q and an error distribution X over Rq. Para. 75 – 79 discloses Alice and Bob will first publicly select all the parameters for the RLWEf,q,X including q(≈n3 or similar polynomial functions of n), n, f(x) and X. In addition, they will select a random element M over Rq uniformly. All the information above is public. Then each party chooses its own secret si as an element in Rq according to the error distribution X, and ei independently also as an element following the error distribution X, but jointly choose a small prime integer t (t<<n). For Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB.] extracting the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; [Ding, para. 59 discloses parameterized by an polynomial f(x) of degree n, a prime number q and an error distribution X over Rq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn,σ for some n>>σ>ω(√(log n))>1] calculating a second random polynomial by modulating the error in the first random polynomial and the secret key; [Ding, para. 80 – 81 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Alice computes: KA = sA x MB = sAMsB + teBsA] and setting the public key including the first random polynomial and the second random polynomial. [Ding para. 81 discloses Alice computes: KA = sA x MB = sAMsB + teBsA]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

Regarding claim 5, modified Wang teaches the encryption method as claimed in claim 4, wherein the encrypting the message comprises: generating a ciphertext polynomial corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach randomly extracting a polynomial of which each coefficient has one value from among -1, 0 and 1; and respectively calculating a first value which is obtained by calculating the first random polynomial and the polynomial, and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random polynomial and the polynomial, where the performing the calculation comprises, with respect to each of the first and second values, removing a predetermined number of lower bits.
However, Ding does teach randomly extracting a polynomial of which each coefficient has one value from among -1, 0 and 1; [Ding, para. 58 discloses the rings R=Z[x]/f(x), and Rq=R/qR, where f(x) is a degree n polynomial in Z[x], Z is the ring of integers, and q is a prime integer. Here q is an odd (prime) and elements in Zq = Fq = Z/q are represented by elements: - (q-1)/2 . . . -1, 0, 1 . . . (q-1)/2, which can be viewed as elements in 2 when we talk about norm of an element. Any element in Rq, is represented by a degree n polynomial, which can also be viewed as a vector with its corresponding coefficients as its entries. For an element a(x) = a0 + a1x + . . . + an-1xn-1, we define ||a|| = max |ai|, the l∞ norm of the vector (a0, a1 . . . an-1) and we treat this vector as an element in Zn and ai an element in Z. We can also choose q to be even positive number and things need slight modification. Para. 76 – 79 discloses each party chooses its own secret si as an element in Rq according to the error distribution X, and ei independently also as an element following the error distribution X, but jointly choose a small prime integer t (t<<n). For Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] and respectively calculating a first value which is obtained by calculating the first random polynomial and the polynomial, [Ding, para. 77 – 79 discloses for Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB. Para. 80 – 81 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Alice computes: KA = sA x MB = sAMsB + teBsA] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random polynomial and the polynomial; [Ding, para. 77 – 79 discloses for Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB. Para. 80 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Para. 82 discloses Bob computes: K.B = MA x sB = sAMsB + teAsB], where the performing the calculation comprises, with respect to each of the first and second values, removing a predetermined number of lower bits. [Ding, para. 83 – 88 discloses both of them will perform a rounding technique to derive the shared key as follows: Bob will then make a list of size n, and this list consists of pairs in the form of (i, j), where i=0, . . . , n-1, and j=1 if the xi coefficient of KB is in the range of [-(q-1)/4, (q-1)/4], otherwise j=0. Then Bob will send this list to Alice. Then each will compute the residue of the corresponding entries modular t in the following way: for an element of the list (i, j), if j=1, each will compute the i-th entry of KA and KB modular t respectively; if j=0, each will add (q-1)/2 to the i-th entry of KA and KB modular q back to range of [-(q-1)/4, (q-1)/4], then compute the residues modular t.]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

Regarding claim 8, modified Wang teaches the calculation device as claimed in claim 7,wherein the processor is configured to: calculate a first random matrix (A) including randomly-determined vectors;  [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The public key is the k × n(r+1) matrix G= SG1AP ] set the public key including the first random matrix and the second random matrix [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The public key is the k × n(r+1) matrix G= SG1AP], but Wang does not teach calculate the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculate a second random matrix (B) by modulating the first random matrix, the secret key and the error. 
However, Ding does teach calculate the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; [Ding, para. 17 discloses by “an error" distribution, we mean a distribution such that there is a high probability we will select an element, which is small. There are many such selections and the selection directly affect the security of the system. One should select good error distribution to make sure the system works well and securely. Para. 18 discloses ΠS,κ, on Fq be the probability distribution obtained by selecting an element A in Fqn randomly and uniformly, choosing e ϵ Fq according to κ, and outputting (A, <A, S>+e), where + is the addition that is performed in Fq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn,σ for some n>>σ>ω(√(log n))>1] calculate a second random matrix (B) by modulating the first random matrix, the secret key and the error [Para. 8 discloses each users will choose a private matrix SA, SB respectively with small entries following certain error distributions secretly and a public matrix M randomly. Then each user will compute the multiplication of the user's secret matrix with the publicly chosen matrix but with small errors, exchange the new matrices, and then perform the computation of pairing of SA and SB over the same bilinear form based on M in two different ways but each with different small errors.]. 
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

Regarding claim 9, modified Wang teaches the calculation device as claimed in claim 8, wherein the processor is configured to: generate the ciphertext corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach set a random vector of which each component has a value of -1, 0 and 1; respectively calculate a first value which is obtained by calculating the first random matrix and the random vector, and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; and perform a calculation, with respect to the first and second values, to remove a predetermined number of lower bits.
However, DingJ does teach set a random vector of which each component has a value of -1, 0 and 1; [DingJ, page 4 lines 32 - 35 to page 5 lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)]respectively calculate a first value which is obtained by calculating the first random matrix and the random vector, [DingJ, page 4 lines 34 – 35 to page 5  lines 1 - 4 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution. To obtain the unique key shared between the i-th user and the j-th user, where we assume that i < j, the j-th user computes Ei × Aj = AiSAj + teiAj] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; [DingJ, page 4 lines 34 – 35 to page 5  lines 1 – 2, 5 - 6 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution To obtain the unique key shared between the i − th user and the j-th user, where we assume that i < j, the i − th user computes (Ej × Ai)t = (AjSAi)t + t(ejAi)6] and perform a calculation, with respect to the first and second values, to remove a predetermined number of lower bits. [DingJ, page 5  lines 11 – 19 discloses eiAj and ejAi are both small since t, t’, ei, ej , Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. Each user will collect all the entries that are in the range of ( −(q − 1)/4, (q − 1)/4). Each will publish the list of the positions of the entries that are selected. Then each will choose the intersection of the two sets to be the set selected and will compute the residue of the nonzero entries modular t. That will be the shared key between these two users.].
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]

Regarding claim 10, modified Wang teaches The calculation device as claimed in claim 9, but modified Wang does not teach wherein the processor is configured to: set a ring which is a set of polynomials with a predetermined coefficient; calculate the secret key from the ring; calculate a first random polynomial from the ring; extract the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; and calculate a second random polynomial by modulating the error in the first random polynomial and the secret key, and set the public key including the first random polynomial and the second random polynomial.
However, Ding does teach set a ring which is a set of polynomials with a predetermined coefficient; [Ding, para. 58 discloses the rings R=Z[x]/f(x), and Rq=R/qR, where f(x) is a degree n polynomial in Z[x], Z is the ring of integers, and q is a prime integer. Here q is an odd (prime) and elements in Zq = Fq=Z/q are represented by elements: -(q-1)/2, . . . , -1, 0, 1, . . . , (q-1)/2, which can be viewed as elements in 2 when we talk about norm of an element. Any element in Rq, is represented by a degree n polynomial, which can also be viewed as a vector with its corresponding coefficients as its entries] ; calculate the secret key from the ring; [Ding, para. 60 discloses Let the secret s be an element in Rq, a uniformly chosen random ring element. The problem is to find s, given any polynomial number of samples of the pair (ai, bi=ai x s + ei), where ai is uniformly random in Rq and ei is selected following certain error distribution X.] calculate a first random polynomial from the ring; [Ding, para. 59 discloses the RLWEf,q,X problem is parameterized by an polynomial f(x) of degree n, a prime number q and an error distribution X over Rq. Para. 75 – 79 discloses Alice and Bob will first publicly select all the parameters for the RLWEf,q,X including q(≈n3 or similar polynomial functions of n), n, f(x) and X. In addition, they will select a random element M over Rq uniformly. All the information above is public. Then each party chooses its own secret si as an element in Rq according to the error distribution X, and ei independently also as an element following the error distribution X, but jointly choose a small prime integer t (t<<n). For Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB.] extract the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; [Ding, para. 59 discloses parameterized by an polynomial f(x) of degree n, a prime number q and an error distribution X over Rq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn,σ for some n>>σ>ω(√(log n))>1] and calculate a second random polynomial by modulating the error in the first random polynomial and the secret key, [Ding, para. 80 – 81 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Alice computes: KA = sA x MB = sAMsB + teBsA] and set the public key including the first random polynomial and the second random polynomial. [Ding para. 81 discloses Alice computes: KA = sA x MB = sAMsB + teBsA]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

Regarding claim 11, modified Wang teaches the calculation device as claimed in claim 10, wherein the processor is configured to: generate a ciphertext polynomial corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach randomly extract a polynomial of which each coefficient has one value from among -1, 0 and 1; respectively calculate a first value which is obtained by calculating the first random polynomial and the polynomial, and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random polynomial and the polynomial; and perform a calculation, with respect to the first and second values, to remove a predetermined number of lower bits.
However, Ding does teach randomly extract a polynomial of which each coefficient has one value from among -1, 0 and 1; [Ding, para. 58 discloses the rings R=Z[x]/f(x), and Rq=R/qR, where f(x) is a degree n polynomial in Z[x], Z is the ring of integers, and q is a prime integer. Here q is an odd (prime) and elements in Zq = Fq = Z/q are represented by elements: - (q-1)/2 . . . -1, 0, 1 . . . (q-1)/2, which can be viewed as elements in 2 when we talk about norm of an element. Any element in Rq, is represented by a degree n polynomial, which can also be viewed as a vector with its corresponding coefficients as its entries. For an element a(x) = a0 + a1x + . . . + an-1xn-1, we define ||a|| = max |ai|, the l∞ norm of the vector (a0, a1 . . . an-1) and we treat this vector as an element in Zn and ai an element in Z. We can also choose q to be even positive number and things need slight modification. Para. 76 – 79 discloses each party chooses its own secret si as an element in Rq according to the error distribution X, and ei independently also as an element following the error distribution X, but jointly choose a small prime integer t (t<<n). For Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] respectively calculate a first value which is obtained by calculating the first random polynomial and the polynomial, [Ding, para. 77 – 79 discloses for Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB. Para. 80 – 81 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Alice computes: KA = sA x MB = sAMsB + teBsA] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random polynomial and the polynomial; [Ding, para. 77 – 79 discloses for Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB. Para. 80 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Para. 82 discloses Bob computes: K.B = MA x sB = sAMsB + teAsB] and perform a calculation, with respect to the first and second values, to remove a predetermined number of lower bits. [Ding, para. 83 – 88 discloses both of them will perform a rounding technique to derive the shared key as follows: Bob will then make a list of size n, and this list consists of pairs in the form of (i, j), where i=0, . . . , n-1, and j=1 if the xi coefficient of KB is in the range of [-(q-1)/4, (q-1)/4], otherwise j=0. Then Bob will send this list to Alice. Then each will compute the residue of the corresponding entries modular t in the following way: for an element of the list (i, j), if j=1, each will compute the i-th entry of KA and KB modular t respectively; if j=0, each will add (q-1)/2 to the i-th entry of KA and KB modular q back to range of [-(q-1)/4, (q-1)/4], then compute the residues modular t.]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

As per claim 12, modified Want teaches the calculation device as claimed in any one of claims 7 to 11, further comprising: a communicator for broadcasting the public key stored in the memory, wherein the processor is configured to, based on another message encrypted by the public key being received, decrypt the received another message to the secret key. [Want, para 57 discloses the receiver holds the private key S, Gs, A, P and receives the ciphertext y. For the received cipher text y [y0 . . . yn(r+1)-1], the decryption engine computes yP-1A-1 = [y′0 ... y′n(r+1)-1] = mSG1 + eP-1A-1 where A-1 = [A0-1 A1-1 ⋱ An-1-1]. Let y′ = [y′0, yr+1 . . . y′(n−1)(r+1)] be a length n row vector selected from the length n(r+1) row vector yP−1 A−1. Then y′ = mSGs + e′ for some error vector e′ ε GF(q)n. Let e″ = eP−1 = [e″0 . . . e″n(r+1)−1] and e″i=[e″i(r+1), . . . , e″i(r+1)+r] be a sub-vector of e″ for i ≦ n − 1. Then e′[i] is the first element of e″iAi−1. Thus e′ [i] ≈ 0 only if e″i is non-zero. Since there are at most t non-zero sub-vectors e″, the Hamming weight of e′ ε GF(q)n is at most t. Using the efficient decoding algorithm, the receiver computes m′ = mS and m = m′S−1. Finally, the receiver calculates the Hamming weight w = weight(y − mG). If w ≦ t then the decryption engine outputs m as the decrypted plaintext. Otherwise, the decryption engine outputs an error.]

Regarding claim 13, modified Wang teaches a non-transitory computer-readable medium on which a program code is stored, the program code sequentially causing a calculation device to execute the steps for: calculating a first random matrix (A) including randomly-determined values; [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The public key is the k × n(r+1) matrix G= SG1AP ] setting a public key including the first random matrix and the second random matrix [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1. . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The public key is the k × n(r+1) matrix G= SG1AP] receiving a ciphertext over the network from the external device that encrypts a message, and decrypting the ciphertext using the secret key, or encrypting a message to generate a ciphertext and transmitting the ciphertext over the network to an external device that decrypts the ciphertext using the secret key, in the encrypting the message, [Wang, para. 56 discloses a process for encrypting a clear text message using the public key 160 and a process for decrypting a ciphertext to a clear text message using the private key 150. Referring therefore to FIG. 2, for given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e=[e0, . . . , en(r+1)−1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y=mG+e. Para 57 discloses the receiver holds the private key S, Gs, A, P and receives the ciphertext y. For the received cipher text y [y0 . . . yn(r+1)-1], the decryption engine computes yP-1A-1 = [y′0 ... y′n(r+1)-1] = mSG1 + eP-1A-1 where A-1 = [A0-1 A1-1 ⋱ An-1-1]. Let y′ = [y′0, yr+1 . . . y′(n−1)(r+1)] be a length n row vector selected from the length n(r+1) row vector yP−1 A−1. Then y′ = mSGs + e′ for some error vector e′ ε GF(q)n. Let e″ = eP−1 = [e″0 . . . e″n(r+1)−1] and e″i=[e″i(r+1), . . . , e″i(r+1)+r] be a sub-vector of e″ for i ≦ n − 1. Then e′[i] is the first element of e″iAi−1. Thus e′ [i] ≈ 0 only if e″i is non-zero. Since there are at most t non-zero sub-vectors e″, the Hamming weight of e′ ε GF(q)n is at most t. Using the efficient decoding algorithm, the receiver computes m′ = mS and m = m′S−1. Finally, the receiver calculates the Hamming weight w = weight(y − mG). If w ≦ t then the decryption engine outputs m as the decrypted plaintext], [Wang, Abstract, These keys can be used for encrypting a message into a ciphertext for transmission through an insecure communication channel]  applying the set public key to the message; [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k, the encryption engine chooses a random row vector e=[e0, . . . , en(r+1)−1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], wherein a size of the error is determined by an error parameter [Wang, para. 45 generating an error vector e having elements in GF(q) and having a predetermined weight t], 
Wang does not explicitly teach “an error parameter which is greater than 0 and less than 1”, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to view the weight being presented by Wang as a weighted mean used to form the error vector. And since weights sum to 1 then individual weights are between 0 and 1. Excluding 0 and 1 from that range yields an obvious range. Therefore, Wang renders obvious “an error parameter which is greater than 0 and less than 1”.
Wang does not teach transmitting the public key over a network to an external device; calculating a secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form; calculating the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error and performing a rounding process to remove a predetermined number of lower bits for the message which is applied the public key.
However, DingJ does teach calculating a secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form; [DingJ, page 4 lines 32- 35  to page 5  lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] and performing a calculation, with respect to the message to which the public key is applied, to remove a predetermined number of lower bits, [DingJ, page 5  lines 11 – 19 discloses eiAj and ejAi are both small since t, t’, ei, ej , Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. Each user will collect all the entries that are in the range of ( −(q − 1)/4, (q − 1)/4). Each will publish the list of the positions of the entries that are selected. Then each will choose the intersection of the two sets to be the set selected and will compute the residue of the nonzero entries modular t. That will be the shared key between these two users.]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]
But Wang in view of DingJ does not teach calculating the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error. However, Ding does teach calculating the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; [Ding, para. 17 discloses by “an error" distribution, we mean a distribution such that there is a high probability we will select an element, which is small. There are many such selections and the selection directly affect the security of the system. One should select good error distribution to make sure the system works well and securely. Para. 18 discloses ΠS,κ, on Fq be the probability distribution obtained by selecting an element A in Fqn randomly and uniformly, choosing e ϵ Fq according to κ, and outputting (A, <A, S>+e), where + is the addition that is performed in Fq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn,σ for some n>>σ>ω(√(log n))>1] calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error. [Para. 8 discloses each users will choose a private matrix SA, SB respectively with small entries following certain error distributions secretly and a public matrix M randomly. Then each user will compute the multiplication of the user's secret matrix with the publicly chosen matrix but with small errors, exchange the new matrices, and then perform the computation of pairing of SA and SB over the same bilinear form based on M in two different ways but each with different small errors.]. 
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]
But Wang in view of DingJ does not teach transmitting the public key over a network to an external device; [Kipnis, para. 6 discloses a cryptographic method, which includes receiving a public key belonging to a message recipient having a private key corresponding to the public key. Para. 36 discloses upon establishing a connection with server 22, device 24 transmits its public key to the server.]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Kipnis’s system with Wang’s system, with a motivation to provide methods for public key cryptography that can be implemented using only linear algebraic operations (i.e., multiplication and addition), without performing exponentiation. [Kipnis, para. 29]

Regarding claim 14, modified Wang teaches the computer-readable medium as claimed in claim 13, wherein the program code further performs the steps for: calculating the ciphertext corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach setting a random vector of which each component has a value of -1, 0 and 1; respectively calculating a first value which is obtained by calculating the first random matrix and the random vector, and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector.
However, DingJ does teach setting a random vector of which each component has a value of -1, 0 and 1; [DingJ, page 4 lines 32 - 35 to page 5 lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] respectively calculating a first value which is obtained by calculating the first random matrix and the random vector, [DingJ, page 4 lines 34 – 35 to page 5  lines 1 - 4 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution. To obtain the unique key shared between the i-th user and the j-th user, where we assume that i < j, the j-th user computes Ei × Aj = AiSAj + teiAj] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; [DingJ, page 4 lines 34 – 35 to page 5  lines 1 – 2, 5 - 6 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution To obtain the unique key shared between the i − th user and the j-th user, where we assume that i < j, the i − th user computes (Ej × Ai)t = (AjSAi)t + t(ejAi)6]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (=USA OR CANADA) or 571-272-1000.
/P.P./Patent Examiner, Art Unit 2434 

/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434